NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3099
EUGENE S|V||TH,
Petitioner,
v_
OFF|CE OF PERSONNEL iV|ANAGEl\/|ENT,
Respondent,
Petition for review of the Merit Systems Protection Board in case no. DA3443090556-l-1.
ON |V|OT|ON
Before LiNN, Circuit Judge.
0 R D E R
Eugene Srnith moves for leave to proceed in forma pauperis.
Upon consideration thereof,
lT |S ORDERED THAT:
The motion is denied. The docketing fee must be paid within 14 days from the
date of filing of this order.
FOR THE COURT
NAR 7 9 fm j  /swan 1-iorbaiv
DateT z z Jan Horba|y
C|eri<
. Ff -`
CCf EUQ€n@ 3mlfh us.c0uRTolFEul>)PEALsF0R
Jeanne E. Davidson, Esq. THE FEDE""'*L C'RCU'T
820 ma 1 9 2010
.|AN HORBALY
CLERK